ORDER
PER CURIAM.
Appellant/Cross-Respondent, B. Donovan’s, Inc. (“Tenant”), appeals the judgment of the Circuit Court of St. Louis County in favor of Respondent/Cross-Appellant, Fenton Development, L.L.C. (“Landlord”), on Landlord’s counterclaim. Landlord cross-appeals the denial of its attorney’s fees.
*561Tenant originally sued Landlord, alleging Landlord had charged rent for months before the lease became effective and Landlord had breached its contract by failing to timely pay Tenant its “Tenant Improvement Allowance.” The trial court found for Landlord on the rent claim and for Tenant on the “Tenant Improvement Allowance” claim. These rulings are not challenged on appeal.
Landlord also brought a counterclaim against Tenant, alleging Tenant owed $21,457.52 in unpaid rent and fixed charges. The trial court awarded Landlord $20,208.08 on this claim, which is the subject of this appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).